Exhibit 10.7

 

Amendment to License Agreement

 

This amendment (“Amendment”) to the License Agreement with respect to certain
technology related to FGF-4 dated as of March 24, 1997 (the “License
Agreement”), is entered into by and among New York University, a corporation
organized and existing under the laws of the State of New York (“NYU”), and
Cardium Therapeutics, Inc., a Delaware Corporation (“CORPORATION”), and shall be
effective on the date (the “Effective Date”) upon which CORPORATION becomes
licensee under the License Agreement (pursuant to a separate Transfer, Consent
to Transfer, Amendment and Assumption of License Agreement between NYU,
CORPORATION and Collateral Therapeutics, Inc.).  NYU and CORPORATION are each a
Party, collectively Parties hereto.

 

RECITALS

 

Whereas, NYU and CORPORATION are now the parties to the License Agreement;

 

Whereas, CORPORATION and its predecessors-in-interest (and affiliates thereof)
have pursued and/or are expected to pursue product development efforts related
to DNA-based product candidates under the License Agreement, including in
particular the original Field of gene therapy for coronary artery disease,
congestive heart failure and peripheral vascular disease (the “Original Field”);

 

Whereas, NYU had previously licensed certain other rights in the Research
Technology to a third-party licensee (including without limitation certain
rights to the use of FGF-4 proteins) which third party was also responsible for
bearing three quarters (3/4) of the costs of the associated patent expenses, but
which third-party licensee subsequently terminated its interests in the Research
Technology and no other party has since assumed such interests;

 

Whereas, CORPORATION intends to continue to focus efforts on the development of
DNA-based FGF-4 products but might if technological aspects warrant also develop
additional FGF-4 related products including FGF-4 protein products;

 

Whereas, NYU desires to enable CORPORATION to commercialize any and all aspects
of the Research Technology;

 

Whereas, CORPORATION is willing to assume all rights under the Research
Technology in order to potentially develop products beyond those of the Original
Field and for as long as CORPORATION continues to maintain all such rights,
CORPORATION is willing to pay twice the original license maintenance fee and to
assume all ongoing patent costs associated with the Research Technology;

 

AGREEMENT

 

Now, therefore, in consideration of the foregoing and the promises and covenants
contained herein, and other good and valuable consideration, the receipt of
which is hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

 

1.             Amendment. The License Agreement is amended as follows, effective
as of the Effective Date:

 

(i) in Section 1(e), the definition of Field is replaced in its entirety by the
following:  “‘Field’ shall mean any and all uses of the Research Technology.”;

 

--------------------------------------------------------------------------------


 

(ii) in Section 1(f), the following is added as the last sentence: “NYU
represents and warrants that the Research and Licensing Agreement with GI (i.e.
the agreement dated February 6, 1989 as subsequently amended) has been
terminated and that all rights in the Research Technology for use in the Field
that were previously licensed to GI or any other third party are immediately
prior to the Effective Date of this Amendment the rights of NYU, which rights
NYU is as of the Effective Date free to transfer to CORPORATION.”;

 

(iii) in Section 1(h), the definition of “Licensed Products” is replaced in its
entirety by the following: “‘LIcensed Products’ shall mean any products which
are covered by a claim of any unexpired patent within the NYU Patents (as
hereinafter defined) which has not been disclaimed or held invalid, revoked or
unenforceable by a court or other governmental agency of competent jurisdiction
from which no appeal can be taken.”;

 

(iv) in Section 4, the following paragraph (c) is added: “The Parties
acknowledge and agree that, as of June 1, 2005, the NYU Research Project had
been completely performed and funded as contemplated by Sections 3 and 4.”;

 

(v) in Section 6(b), the phrase “excluding any Pre-Existing Invention” shall be
replaced by the phrase “including any Pre-Existing Invention”;

 

(vi) in Section 6(c), the phrase “other than those relating to any Pre-Existing
Invention” shall be replaced by the phrase “including those relating to any
Pre-Existing Invention”;

 

(vii) in Section 6(e), the phrase “other than those relating to any Pre-Existing
Invention” shall be replaced by the phrase “including those relating to any
Pre-Existing Invention”;

 

(viii) Section 6(f) is replaced in its entirety by the following: “Copies of all
patents, patent applications, official actions and associated documents with
respect to the Research Technology shall be forwarded to CORPORATION who may
consult with NYU with regard thereto.  CORPORATION agrees that upon presentation
of supporting documentation to CORPORATION, CORPORATION shall be obligated to
reimburse NYU for one hundred percent (100%) of the patent expenses accruing on
or after the Effective Date that are incurred by NYU in connection with
procuring or maintaining the NYU Patents.”;

 

(ix) in Section 8(a)(2) the annual license maintenance fee of twenty-five
thousand dollars ($25,000) shall be increased to fifty thousand dollars
($50,000) (beginning with the first annual license maintenance fee that becomes
due following the Effective Date of this Amendment);

 

(x) in Section 8(a)(3), the following is added to the end of the last sentence:
“provided further that in the event that a given milestone has been met and paid
for a DNA-based FGF-4 product (such as an Ad5-FGF-4 gene therapy product
candidate) and CORPORATION elects to pursue development of a related version of
the product (a “Protein Added Version of a Product”) in which FGF-4 protein is
added to or administered with a DNA-based FGF-4 product (i.e. to the same
patient before, at the same time or following administration of the DNA-based
FGF-4 product), no separate milestone payments shall be paid in connection with
the Protein Added Version of a Product;

 

(xi) in Section 14(b) the phrase “without notice or any additional waiting
periods” is replaced by “upon thirty (30) days prior written notice in the event
that CORPORATION has not completely cured such deficiency within such thirty-day
period (including obtaining insurance or providing evidence of self-insurance
adequate to cover any period of deficiency)”.

 

2.             Authority.  Each Party represents and warrants to the other that,
as of the Effective Date, it: (1) has the corporate power and authority and the
legal right to enter into this Amendment and to perform its obligations under
the License Agreement as so amended; (2) has taken all necessary corporate
action on its part required to authorize the execution and delivery of this
Amendment and the performance of its obligations under the License Agreement as
so amended; (3) has not taken and will not take any action that is inconsistent
with the terms of the License Agreement as so amended; (4) this Amendment has
been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid and binding obligation of such

 

2

--------------------------------------------------------------------------------


 

Party and is enforceable against it in accordance with its terms; and (5) all
necessary consents, approvals and authorizations of all governmental authorities
and other persons or entities required to be obtained by such Party in
connection with this Amendment of the Agreement have been obtained.

 

3.             Further Assurances.  Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of the
License Agreement as amended.

 

4.             Successors. This Amendment and the License Agreement as amended
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.

 

5.             Counterparts.  This Amendment may be signed in counterparts, each
of which shall be deemed an original and which shall together constitute an
Amendment to the License Agreement.

 

IN WITNESS WHEREOF, each of the Parties, intending to be legally bound, have
caused the execution of this Amendment by their respective duly-authorized
officers who have signed below, to be effective as of the date noted above.

 

 

NEW YORK UNIVERSITY

CARDIUM THERAPEUTICS, INC.

 

 

By:

   / S / Abram M. Goldfinger

 

By:

    / S / Christopher J. Reinhard

 

 

 

Name: Abram M. Goldfinger

Name:

Christopher J. Reinhard

 

 

 

Title:   Executive Director,

Title:

CEO

            Industrial Liaison/Technology Transfer

 

 

Date:   August 2, 2005

Date:

September 30, 2005

 

3

--------------------------------------------------------------------------------